Title: To John Adams from Esther Barrette Adams, 30 June 1804
From: Adams, Esther Barrette
To: Adams, John



Sir,
Jersey Isle St Heliers 30th June 1804

I hope you’ll be so good as to excuse the liberty of my troubling you with a Letter on a Subject which concerns me in the most Particular manner. I was Married in the Year 1780 to a Mr: Summer Adams, a Native of America (Who’s Father was a Merchant in Boston Named Jno. Adams) by whom I had three Sons who are all liveing the Eldest is in Labrador. My Husband was taken about Eleven Years Since by the French and was near Eleven Months a Prisoner, he then got released and returned to this place, where he was taken ill three days after of the Small Pox and died in a few days. Now as my Situation is not at present the most Elegaible. I am to request you would be so good as to inform he if my Husband had the honor of being related to you, & if so, hope you’ll be so kind as to take my and Children’s Situation into consideration, there is nothing would give me greater happiness than that my Eldest Son David Should be with you, therefore if you were so condescending as to Write for to him to Labrador at Foretown (where he has been these five Years) to that purpose, as I here he is now Preparing to go on board a English Man of War.
I Received a letter from Mr: Atkins Adams Son of Mr: Thoms: Adams about three years since which I have Answered. Two or three times but the receipt of them was never acknowledged. this I hope will in some measure exercise the liberty I have taken in addressing myself to you. The Names of the other two boys are Summer & John Adams, the latter was but 12 months old at the time of his Fathers descease they are both Fine boys but I am sorry its not in my Power to give them the Education I would wish.
I remn: / with highest Respect / Your obt: Hum. Sert:
Esther Adams